The opinion of the court was delivered by
Johnston, J.:
W. J. Hague brought this action against the Atchison, Topeka & Santa Fé Railroad Company to re-, cover damages for injury to his person and property by reason of an accident occurring at a railroad crossing. The crossing is over a country road, about half a mile west of De Soto. The railroad lies between the river and a bluff, and the road or highway runs along the top of the bluff, parallel with the railroad, for a considerable distance, and when about half a mile away from the village it turns north, and crosses the railroad track, toward the river. From the top of the *291bluff there is quite a steep descent, through a cut, until a point about 75 feet from the track is reached, when it becomes level with the track. On the day of the accident the plaintiff and another man were driving a team of mules, attached to an ordinary wagon, along this highway, and as they entered the cut, going down the decline, the mules were pushed into a trot, or were going faster than an ordinary walk, until they reached the track. Although the wagon made considerable noise, Hague did not stop to listen, but he claims to have looked and listened, and that he did not hear or see anything that indicated the approach of a train. As he was about to cross the track, an extra train passed by, which struck and killed one of the mules, broke the harness and wagon, and also injured him. In his petition, Hague alleged that the accident resulted from the negligence of the railroad company in failing to sound the whistle 80 rods from the public road, or give any other signal of approach, and that the company ran this extra passenger train over the crossing at a speed of 50 miles an hour, in wanton disregard of those who might be upon the crossing. The case was tried with a jury, and a verdict was rendered in favor of Hague for $300. The principal controversy upon the facts was as to whether the company had given the necessary signals on approaching this crossing, and also as to whether Hague had used his senses and exercised that degree of care to avoid injury which the condition of the crossing and the circumstances required.
1. Accident at Sff-pMBonS uoSTctu*0’ The first assignment of error is based upon rulings of the court permitting two witnesses to testify that, as the same train approached a crossing which was a mile and a half west of the one at which the accident occurred, no signal was given of its approach. While the writer doubts the admissibility of testimony showing negligence at other J t J - o ^ fcs o crossings than where the accident occurred, the majority of the court are of opinion that its admission was not erroneous. It is held that, as the crossings were so close together, and as the crossing west of *292the one at which the accident occurred was passed over by the same train in charge of the same engineer and fireman within a period of two minutes, the failure to give signals at the second crossing is some testimony of negligence at the first. The same view was taken by the supreme court of Wisconsin, where testimony was admitted of a failure to give signals on approaching a crossing thi’ee miles away from the one at which an accident occurred. It was said that such evidence
“had a direct bearing upon that question, and had some weight, and might properly have had, against the testimony of the defendant’s witnesses that the bell was rung and whistle blown at the crossing in question, and supporting the plaintiff’s witnesses that they were not. It related to the manner in which this locomotive was managed and run on this very trip, and near the place of the accident, in using such signals at street or road crossings, and would establish more than a possibility — from which a probability could be inferred —that no such signals were used at the Lyons crossing, and would create a strong and direct probability that they were not, because it was not customary to use such signals at other like crossings.” (Bower v. Railway Co., 61 Wis. 457. See, also, Railroad Co. v. Flanagan, 9 S. E. Rep. [Ga.] 471.)
2. Ordinary care signals — company’sauty. Several errors are assigned on the giving and refusal of instructions. The court refused to charge the jury that the railroad company owed any other duty or obligation to the public on approaching a highway or country road than those prescribed by the legislature, and that if it had performed its statutory duty of sounding the whistle at a distance of at least 80 rods from the crossing as it approached thereto, no other signal or precaution was required. We are unable to adopt the theory that the performance of the L . . . _ . statutory requirements is the lull measure ot the compaDy’s duty toward the public at crossings. Circumstances may arise where the giving of other warnings or signals may be necessary and obligatory upon the company. If those in charge of a train should discover a person upon a crossing who had not heard the signal, and was unconscious of the approach of the train, or should see a loaded vehicle stuck fast upon the track, the giving of the statutory *293signal 80 rods away would not be the entire measure of the company’s duty. It would be reasonable and right to require them in such instance to give additional warnings, and in some instances to slacken the speed of the train, so as to avoid injury to persons or property that might be upon the crossing. (1 Rorer, Railways, 529, and cases cited.)
The trial court instructed the jury that, even if the whistle was sounded, as required by law, yet if they “ believe that other precautions, such as ringing the bell, blowing the whistle oftener and nearer the crossing, moderating the speed of the train, etc., one or more of them, was reasonably required at the time and crossing in question to secure the safety of persons who might be at the crossing, and if you find that such precautions were not taken, the defendant would still be guilty of negligence.” A just criticism is made upon this instruction, on account of the uncertainty of its language with respect to what other precautions may be required of the company. It not only names the ringing of the bell and blowing of the whistle oftener and nearer the crossing, moderating the speed of the train, but it uses the term “etc.,” thus leaving the jury to infer that other precautions than those named might be required by the jury. Under this indefinite charge, the jury, or some of them, may have based their finding of negligence upon a failure to place a flagman or a gate at the crossing of this country road, or upon some vague, shifting or supposed duty or obligation.
Complaint is made of the charge of the court with reference to the speed of the train. The jury were instructed that if the train which caused the injury was running at a rate of speed in excess of that which a due regard for the public safety demanded, or at a rate which was excessive or dangerous in that locality, it would constitute negligence on the part of the. company. Cases may arise where the speed of a train may be considered by a jury, in connection with the location and other surrounding circumstances, upon a question of negligence. In densely populated districts, such as towns and cities, public safety requires the speed to be moderated. This *294crossing, as we have seen, however, was in the country, where there was no statutory or municipal regulation with respect to the speed of trains. In such cases there is no limit upon the speed at which trains may be run, except that of a careful regard for the safety of trains and passengers.
“The movement of trains must be regulated by the railroad companies in the exercise of a business discretion, and upon consideration of the competition they have to encounter and the necessities of modern business. We do not think a jury may fix the maximum rate of speed at which a train may be moved in the open country, or that a high rate of speed is negligence per se. But, while railroad companies may move their trains at such rate of speed as the character of their machinery and roadbed may make practicable, they must not forget that increased speed for the train means increased danger to those who must cross the tracks, and that increased care on their part to guard against accidents becomes a duty.” (Childs v. Railroad Co., 24 Atl. Rep. [Pa.] 341.)
3. spcéd-taí sStioí!’ In this case, we find nothing in the testimony to require the submission of the question of speed to the jury. While witnesses differed somewhat as to the speed of the train, none of them placed it at a higher rate than 50 miles an hour; and while it is stated by one witness that the rate was faster than some other trains were run, there is no proof that it was excessive or dangerous. In the absence of such testimony, the submission of the question of speed to the jury was improper, and may have been prejudicial.
*2954. notprefudicial error. *294Complaint is made of an instruction which stated that Hague had a right to assume that in handling the cars the railroad company would act with proper care, and that all reasonable and necessary signals of approach would be given by those in charge of the train. This instruction, without qualification, might have been erroneous, but the court coupled with it the statement that, though he might make that assumption, he was required to make vigilant use of his senses, so far as there was an opportunity, to ascertain if there was a present danger in crossing; and, if he neither saw nor heard *295any indications of a moving train, he is not to be charged with negligence in assuming that there ° ° . _ was none near enough to make the crossing dangerous. With this qualification, it cannot be held that the instruction was improper. (4 Am. & Eng. Encyc. of Law, 924.)
Complaint is also made that the court failed to give an instruction with reference to the relative value of positive and negative testimony. It is true, as contended, that positive evidence that the statutory signals were given in general outweighs negative evidence that they were not heard by other witnesses.
“ The testimony of one who was in a position to hear, and who was giving special attention to the sounding of the whistle, that it was not sounded, while negative in form, is a positive statement of fact; and where the witnesses had equal opportunity to hear the whistle, and are equally credible, it is generally of as much value as the testimony of one who states that it was sounded.” (Railroad Co. v. Lane, 33 Kas. 702.)
From the- testimony in the present case, an instruction with reference to the difference between positive and negative evidence might have been properly given, but the one which was submitted was somewhat objectionable in form, and we cannot say that its refusal was error.
*2965. n^i-lence”fnstrucuon. *295There is good cause for complaint of a charge of the court as to gross negligence. The jury were told that, if the negligence was so gross as to amount to wantonness or a reckless disregard of the plaintiff’s safety, the plaintiff would be entitled to recover, although he Was guilty of ordinary negligence. There is nothing in the testimony which warranted the giving of this instruction. It is clear, and conceded that the engineer or fireman in charge of the train did not know that anyone was at the crossing, and was not aware of the peril of the plaintiff. The speed cannot be held to be excessive’or dangerous, and a mere oversight or omission to give the statutory signals, if such was the case, does not furnish any evidence of such recklessness and wantonness as would relieve Hague from the exercise of ordinary diligence. Both the engineer and the fireman testify positively that the whistle *296sounded for that crossing, and that the bell was rung, but upon this question there is a dispute. However,. there is nothing in the testimony to show that they were not at their proper places in the cab, keeping a lookout upon the track for obstructions, and certainly nothing to show malice or such wanton negligence as would justify the instruction that was given.
6. contributory negiigence. The final contention —that the verdict is not sustained by sufficient evidence — requires but little attention. It is true that the case is close, upon the facts, both as to whether the company performed its duty by giving proper warning at the crossing, and as to whether plaintiff below was guilty of contributory negligence. It is earnestly contended tha't it was the duty of Hague in approaching the railroad track not only to look and listen for the train, but to stop before he reached the railroad track. In the wagon which he was driving down the hill were barrels, and as the mules were in a sort of a trot and the wagon with the barrels made a rumbling noise, it is contended that it was his duty to stop the wagon so that he could hear an approaching train. Ordinarily, it is not the duty of a traveler on approaching a railroad track to stop, but there may be cases where, by reason of obstructions or noises in the vicinity, that he would be required to stop and listen before cross’ng ^ track. Whether the surroundings of this crossing and the circumstances and conditions which existed at the time of the accident required Hague to stop, was a proper matter for the consideration of the jury. Under the testimony in the case, it cannot be said, as a matter of law, that the failure to stop was negligence per se; and, hence, it cannot arbitrarily be said that plaintiff is not entitled to recover.
In view of the errors that have been pointed out, the judg-, ment must be reversed, and the cause remanded for another trial.
All the Justices concurring.